In an action to recover damages for medical malpractice, the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (Cozzens, J.), dated June 14, 1999, which, upon a jury verdict in their favor and against the defendant in the principal sum of $925,000, and upon the granting of the defendant’s motion pursuant to CPLR 4404 (a) *768to set aside the verdict and for judgment as a matter of law, is in favor of the defendant and against them.
Ordered that the judgment is reversed, on the law, with costs, the motion is denied, the jury verdict is reinstated, and the matter is remitted to the Supreme Court, Nassau County, for the entry of judgment on the verdict.
The Supreme Court erred in setting aside the jury verdict in favor of the appellants and dismissing the complaint, since there was a valid line of reasoning and permissible inferences which could lead rational people to the conclusion reached by the jury based on the evidence presented at trial. Moreover, the verdict was supported by a fair interpretation of the evidence and should not have been disturbed (see, Nicastro v Park, 113 AD2d 129; Yanek v County of Nassau, 264 AD2d 732; White v Rubinstein, 255 AD2d 378). Bracken, J. P., Miller and Florio, JJ., concur.
Thompson, J., dissents, and votes to affirm, with the following memorandum: I would affirm for the reasons stated by Justice Cozzens at the Supreme Court.